          Case 2:19-cv-08138 Document 1 Filed 09/19/19 Page 1 of 5 Page ID #:1




 1   Samantha Swanson, SBN 286954
 2   sswanson@adamsferrone.com
     ADAMS, FERRONE & FERRONE
 3   4333 Park Terrace Drive, Suite 200
 4   Westlake Village, California 91361
     Telephone: (805) 373-5900
 5   Facsimile: (818) 874-1382
 6
 7   Attorneys for Plaintiff,
     Daniel Salazar
 8
 9
10                         UNITED STATES DISTRICT COURT
11                        CENTRAL DISTRICT OF CALIFORNIA
12
13   DANIEL SALAZAR,                              Case No.:
14
                         Plaintiff,               COMPLAINT FOR DAMAGES
15                                                AND INJUNCTIVE AND
16         vs.                                    DELCARATORY RELIEF
                                                  ALLEGING VIOLATIONS OF
17   RAFAELA T. KING, CITY OF                     THE FAIR LABOR STANDARDS
18   COMPTON, and DOES 1 THROUGH                  ACT (29 U.S.C. §§ 201 et seq.)
     10, inclusive,
19
                                                  DEMAND FOR JURY TRIAL
20                       Defendants.
21
22
23
                                       JURISDICTION
24
           1.     This Court has subject matter jurisdiction over this action pursuant to
25
     28 U.S.C. §§ 1331 and 1343(3), as the controversy arises under “the Constitution,
26
     laws or treatises of the United States.” Specifically, the claim arises under the Fair
27
     Labor Standard Act of 1938, 29 U.S.C. §§ 201 et seq. (“FLSA”).
28


                                             1
                                      FLSA COMPLAINT
          Case 2:19-cv-08138 Document 1 Filed 09/19/19 Page 2 of 5 Page ID #:2




 1                                          VENUE
 2         2.     Venue is proper in the Central District of California pursuant to 28
 3   U.S.C. §1391(b) because the acts, events, or omissions giving rise to the claim
 4   occurred in this District.
 5                                        PARTIES
 6         3.     Plaintiff is a United States citizen and is currently employed by the
 7   Defendant City of Compton.
 8         4.     Defendant Rafaela T. King is employed by the Defendant City of
 9   Compton as the City Controller.
10         5.     Defendant City of Compton (City) is a political subdivision of the
11   State of California. Defendant is, and at all relevant times was, the employer of
12   Plaintiffs. Defendant is an employer whose employees are engaged in commerce
13   within the meaning of 29 U.S.C. §207(a) and as defined in 29 U.S.C. §§ 203(d)
14   and 203(e)(2)(c).
15                                 CLAIM FOR RELIEF
16         6.     Paragraphs 1 through 5 are incorporated herein.
17         7.     Defendants have willfully violated, and are willfully violating, the
18   compensation requirements of the FLSA, 29 U.S.C. Section 207, by employing
19   Plaintiff, for weeks longer than the applicable maximum weekly hours established
20   by Section 207 of the FLSA, without properly compensating him for work
21   performed in excess of the above described hours at rates not less than one and
22   one-half times his regular rate of pay. Plaintiff is a non-exempt rank and file
23   employee who is regularly suffered or permitted to work in excess of the
24   applicable overtime threshold every work period, but does not receive
25   compensation for all such time worked at the rate of one and one-half times his
26   regular rate of pay from Defendants.
27         8.     Defendants have acknowledged this mistake, but have refused to
28   correct the matter. Not only are Defendants not paying for all hours worked above


                                           2
                                    FLSA COMPLAINT
          Case 2:19-cv-08138 Document 1 Filed 09/19/19 Page 3 of 5 Page ID #:3




 1   the overtime threshold, but based upon information and belief, Defendants do not
 2   include all forms of compensation in its calculation of the Plaintiff’s regular rate of
 3   pay, all in violation of 29 U.S.C. Section 207, including but not limited to: the
 4   value of medical contributions made to and on behalf of Plaintiff, as well as the
 5   value of medical opt out money; bilingual pay, as well as all forms of specialty pay
 6   and education pay, as well as all other remuneration.
 7         9.     Plaintiff must be paid compensation for overtime work pursuant to the
 8   provisions of Section 7 of the Fair Labor Standards Act, 29 U.S.C. § 207, et seq.
 9   (“FLSA”), and regulations of the United States Department of Labor, and state and
10   local law, but they were not so paid.
11         10.    Plaintiff has informed Defendants that the complained of policies and
12   practices violate FLSA overtime provisions. However, Defendants have refused to
13   alter said policies and practices. In fact, Defendants have refused to provide any
14   meaningful response explaining the rationale and/or defense to said illegal
15   practices. Rather, Defendants have maintained the illegal practice.
16         11.    Defendants knew or should have known of their obligation to pay
17   overtime compensation to Plaintiff, but nevertheless failed to honor that obligation.
18         12.    Defendants acted voluntarily and deliberately in maintaining an
19   intentional practice of failing to compensate Plaintiff in accordance with the FLSA.
20         13.    Plaintiff has no administrative remedies to exhaust, and in this matter
21   is not required to.
22         14.    As a direct and proximate result of their failure and refusal to pay
23   such compensation, Defendants have violated Title 29 U.S.C. §207, et seq.
24         15.    As a direct and proximate result of Defendants’ conduct, Plaintiff has
25   been damaged in an amount according to proof at trial including, but not limited to,
26   a sum equivalent to the unpaid overtime compensation as required and such other
27   and further damages as may be shown.
28         16.    Plaintiff is also entitled to liquidated damages in a sum equal to the


                                            3
                                     FLSA COMPLAINT
           Case 2:19-cv-08138 Document 1 Filed 09/19/19 Page 4 of 5 Page ID #:4




 1   amount of the unpaid compensation due and owing pursuant to 29 U.S.C. §216(d).
 2          17.   Plaintiff is also entitled to recovery of reasonable attorney fees and
 3   costs incurred in pursuit of this action pursuant to 29 U.S.C. §216(b).
 4          18.   Doing all things described and alleged, Defendants have deprived, and
 5   continue to deprive Plaintiff of his rights, privileges and immunities which were
 6   clearly established at the time the Defendants acted herein and the Defendants
 7   knew or should have known that their conduct would violate these rights,
 8   privileges and immunities. The Defendants acted with the intent to deprive the
 9   Plaintiff of his rights, privileges, and immunities by purposely and intentionally
10   refusing and failing to pay or compensate Plaintiff for hours he worked.
11
12
13
14
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23                                        PRAYER
24          WHEREFORE, Plaintiffs pray for Judgment as follows:
25          1.    All actual, consequential, liquidated and incidental losses and
26                damages, according to proof;
27          2.    Such other damages as may be allowed in accordance with the Federal
28                Rules of Civil Procedure, Rule 54(c), and 29 U.S.C. §216 according to


                                            4
                                     FLSA COMPLAINT
         Case 2:19-cv-08138 Document 1 Filed 09/19/19 Page 5 of 5 Page ID #:5




 1               proof at trial;
 2         3.    Attorney fees pursuant to 29 U.S.C. §216 and costs pursuant to Rule
 3               54(d) of the Federal Rules of Civil Procedure;
 4         4.    Any and all other relief, including equitable relief, as the Court may
 5               deem just and proper.
 6
 7                                  Respectfully submitted,
 8   Date: September 19, 2019       ADAMS, FERRONE & FERRONE
 9
10                                        /s/ Samantha Swanson
                                    Samantha Swanson, Esq.
11                                  Attorneys for Plaintiff,
12                                  DANIEL SALAZAR
13
14                             DEMAND FOR JURY TRIAL
15         Plaintiffs hereby demand a jury trial under F.R. Civ. P., Rule 38 and E.D.
16   Local Rule 201.
17                                  Respectfully submitted,
18   Date: September 19, 2019       ADAMS, FERRONE & FERRONE
19
                                          /s/ Samantha Swanson
20
                                    Michael A. McGill, Esq.
21                                  Attorneys for Plaintiffs,
22                                  DANIEL SALAZAR
23
24
25
26
27
28


                                          5
                                   FLSA COMPLAINT
